Interim Decision #1555

MATTER OF WEBB
In Deportation Proceedings
A-10042157
Decided by Board February 16, 1966
Respondent, whose cultivation or growing of marihuana plants resulted in his
conviction .under section 19-248 (Coupled with section 19-285), Connecticut
General Statute's, Annotated, for possession and having under his control
a narcotic drug, has been convicted of a law relating to the production of a
narcotic, drug and since his conviction was not timely appealed, it has
achieved finality and can properly support a deportation charge under section 242(a) (11), Immigration and Nationality Act, as amended, notwithstanding a civil action to set aside the verdict and for a new trial Sled
by him after the period for a timely appeal had passed was pending at the
time of the deportaton proceedings, no showing having been made that the
right to appeal is revived or continued by the filing of the civil action or
that the case continues under the control of the trial court.
CliABGES:

"

Order: Act of 1952 Section 241(a) (11) [8 U.S.C. 1251(a) (11)3
—

—

Con-

Were°. of violation of law relating to illicit nooses-

..
sion of,marihuana.
Lodged: Act of 1952—Section 241(a) (11) [s U.S.C. 1251(a) (11)3—Convicted
of a laiv relating to manufacture, production, or
pusaessluu of a narcotic drug:• possession, having

under control, administering or 'dispensing of a
narcotic drug: marihuana. •

Respondent, a 47-year-old divorced male alien, a 'native and citizen
of Jamaica, was admitted to the United States for permanent residence on August 17, 1956. The Service seeks to deport him because
of his conviction for violation of a narcotic law. Counsel contends
the conviction is lacking in finality and therefore cannot serve as the
basis for an order of deportation.
On November 25, 1984, respondent was convicted under section
19-246 Connecticut General Statutes, Annotated, which broadly.
speaking 'defines two types of violation: one concerns possession of
u narcotic drug, the other addiction. Whether a conviction is for
'498

Interim Decision 4t1555
possession rather than addiction is dependent upon. whether proseunder section 19-246 is coupled with section 19-265 General
- Statutes Annotated, (1964 Supp.) which provides the penalty for
illegal possession or whether it is coupled with section 19 265a General Statutes .Annotated (1964 Supp.) which provides the penalty
for addiction (United States ex rel. Swanson v. Reinke,- 344' F_ 2d
260 "(2d Cir., 1965) ; State v. DaTila, 183 A.2d 152' (1962) ).1.
In respondent's case . the .convictiOn. was for possession or control.'
The information 'coupled section 19-246 with section 19-26a, and
charged that respondent and another "did possess, have under their
cution

-

control, administer or dispense a narcotic drug, to wit: marihuana
* * "." The section under which respondent was convicted is similar

to section 2 of the 'Uniform .Narcotic Drug Act; while no decisions
as to whether guilty knowledge. is an essential ingredient of the crime'
of possession has been found for 'Coniiectient,,hu interpretation_ of e;
similar provision elsewhere states that guilty" knowledge 'is an essential ingredient of the crime (State -v. Joknioni 82 So.24., 24 (La.,

1955)).
,
The special inquiry officer did riot r- ule on the charge in the order
to show cause; he sustained the
charge. The conviction- ap-.
. lodged
.•
'Connecticut General Statutes .Anietated § 19-246. Acts prohibited.

Noperson shall manufacture, possess, have under his control, sell, preberibe,'
dispense, compound, administer to himself or to another person or be addicted
to the use of any narcotic drug, except as authorized in this chapter. (1949
§ 5562; 1959, RA. 485 I I.)
Connecticut General Statutes Annotated § 19-265 (1964 Stipp.). Penalty •
for Illegal possession or dispensing.
Any person who violates any provision of this chapter, other than by
administering to himself or by-being addicted to the use of narcotic drugs,
for the first offense, shall be fined not less than nve hundred collars nor inure
than three thousand dollars and imprisoned not less than five years nor more
than ten years; or be both tined and imprisoned; and for a second offense,
shall be fined not less than two thousand dollars nor more than five thousand
dollars or imprisoned in the State Prison not less than ten nor more than
fifteen years, or be both fined and imprisoned; and for any subsequent offense
shall be imprisoned in the State Prison not less than fifteen not more than..
twenty-five years. (1961, P.A. 246; 1963, P.A. 642, § 20.)
Connecticut General Statutes Annotated § 19-265a (1964 Sum). Penalty
for self-administration or addiction.
Any person who _administers to himself or is addicted_ to the use of any
narcotic drug, except when such drug is administered by or under the direction of a perSon authorized by this chapter to prescribe and administer °
be

imprisoned not more than five years, provided the court -may commit the
accused to the custody of the commissioner of mental health in accordance
with the provisions of chapter 344b. The provisions of section 54-116 shall
not apply to convictions under this section. (lass, P.A. 64T, § 11.)

. 499

narcotis.dmeunrthpovisfecn17-85,hal

Interiin Decision #1555
..
parently grew out of the fact that the respondent mil. tivited or grew
marihuana plants found at the rear •Of a plant at which he was apparently emplOyed. The, spezial inquiry officer, in the belief that
-there might be a question as to whether possession of marihuana can
be said to have existed when the drug wee still in the plant form,

preferred to sustain the lodged charge on the theory that it is min•
cerned with the production of narcotic drugs and the cultivation of
marihuana is a step in the production of marihuana. The lodged
charge is clearly sustained (Matter of P—G--, 5 I. & N. Dee. 809).
We need not pass on the charge in the order to show cause.
Having found that the law violated is one for which conviction
makes an alien deportable, we may now consider cotmsePs contention

that respondent's conviction lacks finality. The conviction was not
appealed within the time provided by law; however, after the period
for timely appeal had passed, respondent filed a civil action (December 51, Mt) to set aside the verdict and fora new trial. This action,
was pending at the time of the deportation proceedings. Counsel
contends that while the action seeking review is pending, thi3 conviction lacks finality. The contention must be dismissed. Counsel
failed to show that the right to appeal is revived or continued by
the filing of the civil action or that the case continues under the control of the trial court. The conviction has therefore achieved finality and can properly support a deportation -.charge (Matter of Johnson, A-6012667, November 8, 1965, Int. Dec. No. 1528).
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

500

